State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   521343
________________________________

In the Matter of RUBEN MEDINA,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
   et al.,
                    Respondents.
________________________________


Calendar Date:   September 20, 2016

Before:   Peters, P.J., McCarthy, Clark, Mulvey and Aarons, JJ.

                             __________


     Ruben Medina, Stormville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Treasure of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Commissioner of Corrections
and Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      During the course of an investigation, a correction
sergeant received confidential information indicating that
petitioner had been enlisted by high level gang members to stab
another inmate. When confronted by the sergeant, petitioner
admitted that he was planning to carry out this act and he was
then taken to the special housing unit. A correction officer
proceeded to pack up petitioner's cell and recovered a sharpened
piece of metal from the laundry bin inside the cell. Thereafter,
petitioner was charged in a misbehavior report with conspiring to
                              -2-                521343

assault an inmate, making threats, engaging in violent conduct,
engaging in gang-related activity and possessing a weapon. He
was found guilty of the charges following a tier III disciplinary
hearing. The determination was later affirmed on administrative
appeal and this CPLR article 78 proceeding ensued.

      We confirm. The detailed misbehavior report and related
documentation, together with the testimony of the investigating
sergeant who obtained petitioner's admission and the testimony of
the correction officer who searched petitioner's cell, provide
substantial evidence supporting the determination of guilt (see
Matter of McFadden v Prack, 120 AD3d 853, 854 [2014], lv
dismissed 24 NY3d 930 [2014], lv denied 24 NY3d 908 [2014];
Matter of Harrington v Prack, 91 AD3d 1244, 1245 [2012]).
Although petitioner denied making any admission that he planned
to stab the inmate, this presented a credibility issue for the
Hearing Officer to resolve (see Matter of Gainey v Goord, 278
AD3d 655, 655 [2000]; Matter of Lunney v Selsky, 262 AD2d 835,
835-836 [1999]). In addition, we find no merit to petitioner's
challenge to the adequacy of the misbehavior report as it
contained sufficiently detailed information to enable petitioner
to prepare a defense and was not required to include confidential
information (see Matter of Adams v Fischer, 116 AD3d 1269, 1270
[2014]; Matter of Poe v Fischer, 107 AD3d 1251, 1252 [2013]).
Likewise, we reject petitioner's contention that he was deprived
of a fair hearing as there is nothing in the record to indicate
that the Hearing Officer was biased or that the determination
flowed from any alleged bias (see Matter of Wilcox v Fischer, 78
AD3d 1394, 1395 [2010]; Matter of Williams v Fischer, 75 AD3d 706
[2010], affd 18 NY3d 888 [2012]). Petitioner's remaining
contentions have been examined and do not alter our conclusion
that the determination must be upheld.

      Peters, P.J., McCarthy, Clark, Mulvey and Aarons, JJ.,
concur.
                              -3-                  521343

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court